Citation Nr: 9913069	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or housebound 
status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to special monthly 
pension based on aid and attendance and housebound status and 
proposed a finding of incompetency.  The veteran appealed 
both determinations.  In an August 1997 rating decision, the 
RO determined that the veteran was competent for VA purposes.

The Board notes that the veteran had previously claimed 
entitlement to service connection for a heart disorder, lung 
disorder, and arthritis of the spine.  In an August 1996 
letter, the RO informed the veteran that this appeal had been 
placed on the docket of the Board for disposition.  However, 
in March 1997, the Board received notification from the RO 
that this appeal was incorrectly certified for Board review 
as the veteran's VAF 9 was not timely.  It does not appear 
that the veteran has been advised of this determination.


REMAND

The Board observes that in a December 1997 VA examination, 
the examiner noted that the veteran has been evaluated by 
orthopedists and neurologists for his complaints of the 
inability to attend to his activities of daily living, but 
they were unable to find any orthopedic or neurological 
problems which would keep him from walking or attending to 
his daily needs.  The examiner reported that such 
difficulties may be based on his psychiatric evaluation.  In 
order to provide a full determination, the examiner 
recommended a field examination to determine whether the 
veteran is doing things for himself or if someone is doing 
them for him.  

The veteran also submitted additional evidence (photograph) 
without a waiver of review by the regional office. 

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  A field examination should be 
conducted for the purpose of developing 
collateral information regarding the 
veteran's activities of daily living and 
his behavior, and whether he requests aid 
in such activities.  The Field Examiner 
should also contact the physician at 969 
Lakeland Drive in Jackson and verify the 
signature on the April 1997 Statement of 
Attending Physician Form.  The Field 
Examiner should also attempt to verify 
the signature of the VA physician on the 
January 1997 VA Form 21-2680, Examination 
for Housebound or Permanent Aid and 
Assistance Status.

2.  The RO should review the additional 
evidence associated with the file.

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals





